            Case 2:19-cv-00308-TLN-AC Document 19 Filed 08/18/20 Page 1 of 6

 1   J. EDWARD KERLEY (SBN 175695)
     DYLAN L. SCHAFFER (SBN 153612)
 2   CHRISTOPHER CARLING (SBN 254166)
 3   KERLEY SCHAFFER LLP
     1939 Harrison Street #500
 4   Oakland, CA 94612
     Telephone: (510) 379-5801
 5   Facsimile: (510) 228-0350
 6
     Attorneys for Plaintiff
 7   ALLEN LINK

 8   NICHOLAS J. BOOS (SBN 233399)
     nboos@maynardcooper.com
 9   NORMAN LAU (SBN 253690)
     nlau@maynardcooper.com
10
     MAYNARD, COOPER & GALE, LLP
11   600 Montgomery Street, Suite 2600
     San Francisco, CA 94111
12   Telephone: (415) 646-4700
     Facsimile: (205) 254-1999
13
     Attorney for Defendants
14
     SAFECO INSURANCE COMPANY OF AMERICA and
15   LIBERTY MUTUAL INSURANCE COMPANY

16

17
                                      UNITED STATES DISTRICT COURT
18
                                     EASTERN DISTRICT OF CALIFORNIA
19

20
     ALLEN LINK, an individual,                 )   CASE NO. 2:19-cv-00308-TLN-AC
21                                              )
                       Plaintiff,               )   JOINT STIPULATION AND ORDER
22                                              )   MODIFYING SCHEDULING ORDER
                 vs.                            )
23                                              )
     SAFECO INSURANCE COMPANY OF                )
24
     AMERICA, a corporation, LIBERTY            )
25   MUTUAL INSURANCE COMPANY, a                )
     corporation, and DOES 1 through 10,        )
26                                              )
                       Defendants.              )
27                                              )
28


                                  1
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
             Case 2:19-cv-00308-TLN-AC Document 19 Filed 08/18/20 Page 2 of 6

 1           Plaintiff Allen Link (“Plaintiff”) and Defendants Safeco Insurance Company of America and

 2   Liberty Mutual Insurance Company (“Defendants”) respectfully submit this stipulation and proposed

 3   order to modify the Scheduling Order due to their current inability to complete discovery in light of the

 4   coronavirus situation and shelter in place order issued by the Governor of the State of California.

 5           WHEREAS, Plaintiff filed his complaint in this action on February 19, 2019 (ECF 2);

 6           WHEREAS, on February 19, 2019, the Court issued its Initial Pretrial Scheduling Order

 7   (“Scheduling Order”) (ECF 4);

 8           WHEREAS, Defendants filed their answer to the complaint on June 18, 2019 (ECF 11);

 9           WHEREAS, under the terms of the Court’s Scheduling Order, the deadlines in this case are

10   calculated based on the date the answer was filed;

11           WHEREAS, the initial deadlines in this case were as follows:

12                 Fact Discovery Cut Off:                            February 13, 2020

13                 Expert Disclosures (60 days after discovery        April 13, 2020

14                 cut off):

15                 Rebuttal Expert Disclosures (30 days after         May 13, 2020

16                 expert disclosures):

17                 Deadline to Inform Court of no Dispositive         June 12, 2020

18                 Motions (120 days after close of discovery):

19                 Deadline to file Dispositive Motions (180          August 11, 2020

20                 days after close of discovery):

21           WHEREAS, due the trial calendars of counsel for Plaintiff and Defendants, and the location

22   and availability of witness, including possibly out of state witnesses, the parties did not believe they

23   would be able to complete all depositions in the case by February 13, 2020 and so on January 21, 2020,

24   they stipulated to modify the scheduling order (ECF 14);

25           WHEREAS, on January 22, 2020, the Court granted the stipulation and ordered the case

26   schedule to be as follows:

27                 Fact Discovery Cut Off:                            June 12, 2020

28


                                  2
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
            Case 2:19-cv-00308-TLN-AC Document 19 Filed 08/18/20 Page 3 of 6

 1                 Expert Disclosures (60 days after discovery       August 11, 2020

 2                 cut off):

 3                 Rebuttal Expert Disclosures (30 days after        September 10, 2020

 4                 expert disclosures):

 5                 Deadline to Inform Court of no Dispositive        October 9, 2020

 6                 Motions (120 days after close of discovery):

 7                 Deadline to file Dispositive Motions (180         December 8, 2020

 8                 days after close of discovery):

 9          WHEREAS, after the Court’s order modifying the scheduling order was entered, on March 16,

10   2020, six San Francisco Bay Area Counties issued a shelter in place order (the “COVID Order”) that

11   was later extended to the entire state of California by Governor Gavin Newsom on March 19, 2020 for

12   an indefinite duration;

13           WHEREAS, the pandemic and COVID Order, which requires all Californians to stay in their

14   homes with limited exceptions, impeded the parties’ ability to conduct discovery including scheduling

15   and taking depositions and performing a site inspection of Plaintiff’s property, so the parties requested

16   a further modification of the schedule order;

17           WHEREAS, on April 3, 2020, the parties further stipulated to modify the scheduling order in

18   light of the uncertainties caused by the pandemic and the COVID order (ECF 16.);

19           WHEREAS, on April 6, 2020, the Court granted the stipulation and ordered the case schedule

20   to be as follows (ECF 17.):

21                 Fact Discovery Cut Off:                           October 9, 2020

22                 Expert Disclosures (60 days after discovery       December 8, 2020

23                 cut off):

24                 Rebuttal Expert Disclosures (30 days after        January 7, 2021

25                 expert disclosures):

26                 Deadline to Inform Court of no Dispositive        February 5, 2021

27                 Motions (120 days after close of discovery):

28                 Deadline to file Dispositive Motions (180         April 7, 2021

                   days after close of discovery):
                                  3
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
             Case 2:19-cv-00308-TLN-AC Document 19 Filed 08/18/20 Page 4 of 6

 1          WHEREAS, the coronavirus pandemic has continued to persist and spike in the State of

 2   California, resulting in continuing shut down orders across the state that have impeded the parties’

 3   efforts to complete discovery, including conducting a site inspection and depositions;

 4          WHEREAS, due to the coronavirus pandemic and the COVID Order, the parties have only

 5   recently agreed to conduct the site inspection on August 25, 2020 and thereafter schedule depositions;

 6          WHEREAS, in light of the foregoing, the parties agree that it is unlikely the parties will be able

 7   to complete all discovery by the October 9, 2020 discovery cut off due to the complications and delay

 8   burdening the discovery process as a result of the coronavirus pandemic and the COVID Order;

 9          WHEREAS, extending the discovery deadlines in this case to allow sufficient time to complete

10   depositions and a property inspection and to complete expert discovery would impact other dates set

11   by the Court, including the deadline to file dispositive motions;

12          WHEREAS, good cause exists to modify the scheduling order because the parties are unable to

13   complete discovery to adequately prepare for trial in light of the exigencies caused by the coronavirus

14   pandemic and the COVID Order;

15           THEREFORE, the parties, by and through their respective counsel of record, agree and

16   stipulate to modify the scheduling order as follows:

17                     Fact Discovery Cut Off:                        December 9, 2020

18                     Expert Disclosures (60 days after discovery    February 8, 2021

19                     cut off):

20                     Rebuttal Expert Disclosures (30 days after     March 10, 2021

21                     expert disclosures):

22                     Deadline to Inform Court of no Dispositive     April 8, 2021

23                     Motions (120 days after close of discovery):

24                     Deadline to file Dispositive Motions (180      June 7, 2021

25                     days after close of discovery):

26           In the alternative, the parties request that the Court vacate the Scheduling Order and set a case

27   management conference in 60 to 90 days to determine a revised schedule once the coronavirus situation

28   has stabilized.


                                  4
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
            Case 2:19-cv-00308-TLN-AC Document 19 Filed 08/18/20 Page 5 of 6

 1           IT IS SO STIPULATED.

 2   DATED: August 17, 2020                          KERLEY SCHAFFER LLP
 3
                                                     By: /s/ Christopher Carling
 4                                                        EDWARD KERLEY
                                                          DYLAN SCHAFFER
 5                                                        CHRISTOPHER CARLING
 6                                                       Attorneys for Plaintiff ALLEN LINK
 7

 8

 9   DATED: August 17, 2020                          MAYNARD COOPER & GALE LLP
10
                                                     By: /s/ Norman Lau
11                                                        NICHOLAS J. BOOS
                                                          NORMAN LAU
12
                                                         Attorneys for Defendants SAFECO
13                                                       INSURANCE COMPANY OF AMERICA
                                                         and LIBERTY MUTUAL INSURANCE
14                                                       COMPANY
15

16

17          Pursuant to Stipulation, and good cause appearing, IT IS ORDERED that the scheduling order in

18   this case be modified as follows:

19
                   Fact Discovery Cut Off:                           December 9, 2020
20
                   Expert Disclosures (60 days after discovery       February 8, 2021
21
                   cut off):
22
                   Rebuttal Expert Disclosures (30 days after        March 10, 2021
23
                   expert disclosures):
24
                   Deadline to Inform Court of no Dispositive        April 8, 2021
25
                   Motions (120 days after close of discovery):
26
                   Deadline to file Dispositive Motions (180         June 7, 2021
27
                   days after close of discovery):
28


                                  5
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
         Case 2:19-cv-00308-TLN-AC Document 19 Filed 08/18/20 Page 6 of 6

 1

 2       DATED: August 18, 2020
                                                     Troy L. Nunley
 3                                                   United States District Judge

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  6
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
